Citation Nr: 1316961	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  10-43 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for Parkinsonism and truncal ataxia.  


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran served on active duty from July 1983 to January 1990 and from March 2003 to August 2003. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for Parkinsonism and truncal ataxia.  Subsequently, the case was transferred to the Louisville, Kentucky, RO.  

In May 2011, the Board remanded the case for further evidentiary development.  The examiner's opinion was not sufficient, and an outside medical opinion was obtained in March 2013 that fulfilled the directives of the Board set forth in the May 2011 remand.  Hence, there has been substantial compliance with the Board's directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran submitted additional argument in support of his claim in April 2013 and included a waiver of RO review.  See 38 C.F.R. § 20.1304 (2012).  


FINDING OF FACT

The most probative evidence shows that the Veteran's currently manifest Parkinsonism and truncal ataxia did not have their onset in service; were not initially diagnosed until many years after discharge; and are not due to exposure to toxins in service, including contaminated drinking water.  


CONCLUSION OF LAW

Parkinsonism and truncal ataxia were not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2012).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duties to notify and assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In a November 2008 letter, issued prior to the rating on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence will be obtained by VA.  He was also advised of how disability ratings and effective dates are assigned.  Consequently, the Board finds that the duty to notify provisions have been satisfactorily met, and the Veteran has not pointed out any deficiencies that require corrective action.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service records, private and VA treatment reports, a VA examination report, an outside medical opinion report, Social Security records, treatise evidence, lay statements, and the Veteran's statements.  

A review of the relevant examination reports reflects that the examiners reviewed the Veteran's past medical history, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The outside medical opinion contained a full rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the medical reports and opinions are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, the Board finds that VA's duty to assist has also been met in this case and further remand or development is not necessary.  See Stegall, supra.  

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Evidence of continuity of symptomatology of a disease from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2012); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Certain chronic disabilities, such as Parkinsonism and truncal ataxia (as organic diseases of the nervous system), if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Competency of evidence must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

If all the evidence is in relative equipoise, reasonable doubt should be resolved in the veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  If the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that Parkinsonism and truncal ataxia were incurred due to his exposure to chemicals during service, including exposure to contaminated drinking water while stationed at Camp Lejeune, North Carolina.  His DD Form 214 and service personnel records reflect that he was stationed at Camp Lejeune, North Carolina, from January 1986 through October 1988.  The Board acknowledges that persons residing or working at the U.S. Marine Corps Base at Camp Lejeune, North Carolina, in the early to mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds.  His service treatment reports do not denote any complaints or diagnoses of Parkinsonism and/or truncal ataxia.  In a February 1987 Report of Medical History, he denied any significant medical concerns and stated that he was in good health.  Upon evaluation in February 1987, his self balance test was steady and no neurological abnormalities were indicated.  In an August 1989 treatment note, his gait was reported to be normal.  Cranial nerves were intact and motor examination revealed 5/5 strength in all extremities.  Upon examination in December 1989, all clinical evaluations were determined to be within normal limits.  In a December 2001 Report of Medical History, the Veteran denied any significant medical conditions.  An August 2003 medical examination completed after the Veteran's second period of active duty indicated that the Veteran reported exposure to DEET insect repellant on his skin as well as JP8 or other fuels.  He indicated that his health was good and he did not have any concerns about his health.  

In June 2009, the National Research Council of the National Academies of Science released a report that concluded that scientific evidence for any health problems from past water contamination was limited.  

Private treatment records from Durham Medical Center dated in April 2007 reflect that the Veteran was seen for complaints of new onset of ataxia after a firefighter physical.  His practitioner thought it might have been due to his recent medications, which included Lisinopril, Wellbutrin, and Zoloft.  It was noted that a prior evaluation in February included a Romberg test that was negative.  The assessment was ataxia of unclear etiology.  The physician believed that medications were the most likely source of the problem and it was recommended that he stop Wellbutrin.  In a May 2007 movement disorders report, the Veteran stated that as a firefighter, he has had numerous toxic exposures to unknown substances but he believed they included heavy metals and chemicals.  His family history was positive for a maternal grandfather with Parkinson's disease.  The impression based on history of examination were consistent with truncal ataxia and Parkinsonism.  It was noted that the Parkinsonism could represent early Parkinson's disease but the ataxia was disproportionate and atypical for the condition.  There was no evidence of myelopathy or motor neuron disease.  A May 2007 MRI of the brain was negative for mass or mass effect.  A May 2007 report from a private physician stated that the Veteran's illness did not look like a classic neurologic illness and the negative MRI ruled out multiple sclerosis or a cerebrovascular accident.  He indicated that it was his opinion that it was a stress-related illness.  In a June 2007 report, it was noted that the Veteran used well water at home and hadn't had it tested recently.  In a June 2007 report, a private physician indicated that the Veteran had early onset Parkinson's more on the left.  He noted that the Veteran had a family history and may have had toxic exposures.  He also noted that the ataxia seemed to be resolved but the origins of it were "still mysterious."  In a July 2007 return evaluation, the impression was Parkinsonism and ataxia of unclear etiology.  

Upon VA examination in June 2011, the examiner concluded that it was less likely that the Veteran's Parkinsonism and truncal ataxia were due to the ingestion of contaminated water at Camp Lejeune because he spent more time as a civilian firefighter with greater likelihood of chemical exposures in that capacity.  

The Veteran submitted numerous internet treatise materials in support of his claim, as well as his own typewritten statements.  The treatise evidence does not relate to the Veteran's specific case or parameters and he is not named in any of the studies.  Health effects linked to trichloroethylene (TCE) (chemicals used in dry cleaning and in clearing metal parts of machines) include neurological effects such as Parkinsonism.  TCE-contaminated drinking water was linked to deficits in specific neurobehavioral tests.  

In a March 2013 opinion, a VA neurologist reviewed the Veteran's complete claims file, including the internet treatise evidence submitted by the Veteran in support of his claim, and concluded that it was less likely that the Veteran's current Parkinsonism and truncal ataxia were related to an incident during the Veteran's periods of active duty, including the reported ingestions of contaminated drinking water at Camp Lejeune and exposure to DEET and JP8 jet fuel.  He noted that the references submitted by the Veteran did not support a link between water contaminated with solvents and the development of Parkinsonism.  Rather the link was for people who regularly worked with the solvents directly and essentially inhaled it.  Additionally, the amounts of contaminants inhaled through showering were thought to be insignificant and would not be expected to cause disease because they were less than one-hundredth of the levels that caused any effects.  A review of additional literature also did not support such a link.  The levels of the compounds at Camp Lejeune were much less than levels that would cause acute symptoms or chronic neurobehavioral disease.  

In a response statement received in April 2013, the Veteran indicated that he believed that the March 2013 physician's final summary and conclusions were incorrect.  He noted that the physician concluded that he had Parkinson's disease rather than Parkinsonism.  However, the Board's review of the final page of the report shows that he referred to Parkinsonism, not Parkinson's disease.  

The Board concludes that the evidence does not support a finding that the Veteran has Parkinsonism and/or truncal ataxia that had its onset in service or within one year of discharge.  It is clear that the symptoms and diseases were initially manifest and diagnosed in 2007, more than 15 years after his first period of active duty and more than three years after his release from his second period of active duty.  There are virtually no clinical records documenting complaints of or treatment for truncal ataxia or Parkinsonism until that time.  The Board notes that a prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The two medical opinions obtained by VA do not support the Veteran's claim.  Although the initial VA examination was found to be lacking because the physician did not provide a rationale, it clearly did not support the Veteran's claim.  The March 2013 opinion was based on a full review of the record, including the treatise evidence submitted by the Veteran as well as other study information and concluded that it was less likely that the Veteran's current conditions were due to any chemical exposures he experienced during his military service.  The Board has accorded this opinion significant probative value.  Notably, the Veteran's private treatment records do not posit any type of a relationship between his Parkinsonism and truncal ataxia and his military service.  In fact, the theories advanced in those records attribute the symptoms to medications, well water, pollutant exposures during his firefighting work, and stress.  The conclusions reached by the treating physicians, however, essentially found that the etiology was unclear.  In the absence of a competent medical opinion demonstrating a positive nexus between the Veteran's military service exposures and his current disabilities, the Board finds that service connection may not be awarded.  

To the extent that the Veteran may allege continuity of symptomatology since discharge, the Board finds that he is competent to provide testimony as to having experienced specific symptoms during service as well as after his discharge.  Charles v. Principi, 16 Vet. App. 370 (2002); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  The Veteran was trained as a medical corpsman.  However, he is not competent to diagnose himself with a neurological disorder, or to attribute his complaints to a specific cause.  Id.  Simply stated, the Veteran's opinion regarding the presence or etiology of ataxia and/or Parkinsonism in service or shortly thereafter lacks probative value and it does not constitute competent medical evidence.  Neurological diseases are complex disorders that require specialized training and testing for a determination as to diagnosis and causation, and the Veteran has not demonstrated that his medical training is sufficient in this field of medicine.  Hence, the Veteran's statements therein cannot be accepted as competent evidence sufficient to establish service connection.  See Jandreau, supra.  Moreover, the Veteran's statements regarding continuity of symptomatology are not credible because the contemporaneous reports clearly conflict with any such statements regarding the timing of the disease manifestations.  Finally, although medical treatise evidence can, in some circumstances, constitute competent medical evidence, the internet information submitted by the Veteran is of a general nature and does not contain any information or analysis specific to the Veteran's case.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  As such, the Board has accorded the treatise evidence limited probative value.  

The Veteran has been provided with ample opportunity to present competent medical evidence to support this claim.  However, he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's responsibility to support a claim for VA benefits).  In the absence of any persuasive competent medical or competent and credible lay evidence that the Veteran has Parkinsonism and truncal ataxia that had their onset during active duty, or are otherwise related to his military service, service connection is not warranted.  In sum, the preponderance of the evidence is against the claim.  Consequently, the Board concludes that service connection for Parkinsonism and truncal ataxia is denied.  Gilbert, supra.  


ORDER

Service connection for Parkinsonism and truncal ataxia is denied.  



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


